In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00141-CR



            SYLVESTER KELLY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41,078-A




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       Sylvester Kelly was convicted of aggravated robbery and sentenced to fifty years’

imprisonment. Kelly’s appellate counsel has filed a brief which discusses the record and reviews

the proceedings in detail. After counsel’s professional evaluation of the record, he has concluded

there are no arguable grounds to be advanced.        This meets the requirements of Anders v.

California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and

High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief and a letter to Kelly on February 25, 2013, informing

Kelly of his right to file a pro se response and his right to review the record of the trial

proceedings in doing so. Kelly’s brief was due to be filed in this Court on April 1, 2013. As of

this date, no brief has been filed and no request for extension has been made. Counsel has also

filed a motion with this Court seeking to withdraw as counsel in this appeal.

       We have determined that this appeal is wholly frivolous. We have independently

reviewed the clerk’s record and the reporter’s record and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).




                                                2
         We affirm the judgment of the trial court. 1




                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:            April 25, 2013
Date Decided:              April 26, 2013

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days from the date of either this opinion or
the last timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P.
68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4
of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                           3